DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-9, 15-18, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 11, 2021.
Applicant’s election without traverse of Species A in the reply filed on October 11, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamtoro et al. (US 2015/187793 A1) in view of McKinnon et al. (US 6,202,642 B1).
With regard to claim 1, Tamtoro et al. teach a drug delivery device comprising: a housing (Fig. 9 member 602, [0180]); a drug delivery assembly at least partially disposed within the housing along a longitudinal axis, the drug delivery assembly having a first end and a second end (Fig. 9 member 610); a cap defining a shell and being adapted to removably couple to the housing and at least partially cover a portion of the first end of the drug delivery assembly (Fig. 9 

    PNG
    media_image1.png
    584
    473
    media_image1.png
    Greyscale

With regard to claim 10,  Tamtoro et al. teach a signal cap for an autoinjector comprising: a cap body defining a cap shell and being formed along a longitudinal axis (Fig. 9 member 600 including at least 626 and 622); at least one electronic component at least partially disposed in and coupled to the cap shell (Fig. 9 member 630), a power source at least partially disposed in and coupled to the cap shell for selectively powering the at least one electronic component (Fig. 9 member 628); a switch assembly operably coupled between the at least one electronic component and the power source, to cause the power source to provide power to the at least one .

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamtoro et al. (US 2015/187793 A1) and McKinnon et al. (US 6,202,642 B1) as applied to claims 1 and 10 above, and further in view of O’Connor et al. (US 2013/006196 A1).
With regard to claims 2 and 11, Tamtoro et al. teach a device substantially as claimed.  Tamtoro et al. discloses finger 634 which slides to engage the switch when the cap is urged away from the housing ([0181], [0182]) but do not explicitly show the structure from which the finger extends to be a ring.  However, O’Connor et al. teach a finger for electrical connection to a switch in an injection device upon movement which extends from a ring structure (Figs. 3 and 5 . 

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamtoro et al. (US 2015/187793 A1), McKinnon et al. (US 6,202,642 B1), and O’Connor et al. (US 2013/006196 A1) as applied to claims 2 and 11 above, and further in view of Jewett et al. (US 5,544,647).
With regard to claims 2 and 3, Tamtoro et al. teach the finger engages the switch but does not explicitly disclose the structure of the finger to include a chamfer.  However, Jewett et al. teach a chamfered protrusion 19 which engages a switch (Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to chamfer the finger of Tamtoro et al. as Jewett et al. teach such is an art effective means for switch engagement and would yield the same predictable result.  Further, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date to use a chamfered finger because Applicant has not disclosed that such a hardness provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the Applicant's invention to perform equally well with the member of Tamtoro et al. because it provides engagement with the switch.  Various structured shapes may equally be used as long as the connection is able to be made.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamtoro et al. (US 2015/187793 A1) in view of McKinnon et al. (US 6,202,642 B1), O’Connor et al. (US 2013/006196 A1) and Jewett et al. (US 5,544,647).
With regard to claim 21, Tamtoro et al. teach an activation mechanism for a drug delivery device, the activation mechanism comprising: a finger portion having a first end and a second end (Fig. 9 member 634), the finger portion extends therefrom along a longitudinal direction, the second end of the finger portion including a tab having an engaging surface and a retaining surface (the finger would necessarily have multiple surfaces, the tab is taken as the end portion which engages the switch the engaging surface is the part that contacts the switch and another of the surfaces is taken as a retaining surface); wherein when the activation mechanism is disposed in a drug delivery device cap (Fig. 9 cap 600), the finger portion engages a switch assembly to cause a power source to provide power to an electronic component (Fig. 9 switch member 638, power source 628, electronic component 630, [0181], [0182]).  Tamtoro et al. discloses that the arm engages the switch and the switch is depicted as cantilevered but does not explicitly disclose the movement of the switch.  However, Mckinnon et al. provides an example showing how a similar cantilevered switch member is pressed to move upon engaging from a protrusion (Figs. 21 and 22 switch 1804 pressed by 1404).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the switch move inward in response to the engagement with the arm of Tamtoro et al. as McKinnon et al. show such depression of a switch as effective for actuation and this would yield the same predictable result.  Rotation inward of the switch would result in movement in a plane orthogonal to the longitudinal axis.  Tamtoro et al. discloses finger 634 which slides to engage the switch .
Allowable Subject Matter
Claims 4, 5, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783